Judgment, *198Supreme Court, Bronx County (Steven Barrett, J.), rendered September 27, 1996, convicting defendant, upon his plea of guilty, of manslaughter in the first degree and criminal use of a firearm in the first degree, and sentencing him to concurrent terms of SVs to 25 years and 10 to 20 years, respectively, unanimously affirmed.
Defendant’s "suppression motion was properly denied. We see no reason to disturb the hearing court’s credibility determinations, which are supported by the record (see, People v Rivera, 68 NY2d 786; People v Prochilo, 41 NY2d 759, 761). We reject defendant’s claim that the hearing court discredited his testimony due to a misunderstanding of a portion thereof.
We perceive no abuse of discretion in sentencing. Concur— Sullivan, J. P., Rosenberger, Nardelli, Williams and Andrias, JJ.